USCA4 Appeal: 22-6804      Doc: 7        Filed: 11/29/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6804


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ROBERT PETER RUSSELL,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Leonie M. Brinkema, District Judge. (1:91-cr-00056-LMB-1)


        Submitted: November 22, 2022                                Decided: November 29, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Robert Peter Russell, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6804      Doc: 7         Filed: 11/29/2022      Pg: 2 of 2




        PER CURIAM:

               Robert Peter Russell appeals the district court’s order construing his letter as a

        renewed motion for compassionate release, 18 U.S.C. § 3582(c)(1)(A)(i), and denying

        relief. We discern no abuse of discretion in the district court’s decision, see United States

        v. Kibble, 992 F.3d 326, 329-31 (4th Cir.) (providing standard of review), cert. denied, 142

        S. Ct. 383 (2021), and we therefore affirm. We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2